DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang (U.S. PG-PUB NO. 2019/0333205) in view of Fang2 (U.S. PG-PUB NO. 2020/0020092).
-Regarding claim 1, Fang discloses a method, comprising: converting an image of a processed wafer to a polygonal chain representation (identify a polygon pattern using the received pattern data 620, FIG. 6); comparing based on reference data for the wafer (compare the identified polygon pattern with a set of representative polygons of a defect pattern collection 630, FIG. 6); and 10determining defects in the wafer based on the comparison (classify the defect represented by the polygon pattern into a same group of the defect represented by the set of representative polygons 650, FIG. 6).
Fang is silent to teaching that converting the polygonal chain representation to a first feature vector list; comparing the first feature vector list to a second feature vector list obtained based on reference data. However, the claimed limitation is well known in the art as evidenced by Fang2.
(vectors, paragraph 57); comparing the first feature vector list to a second feature vector list obtained based on reference data (comparing, paragraph 71).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Fang with the teaching of Fang2 in order to provide a pattern grouping method based on machine learning that may be useful for defect reviewing in semiconductor fabrication operation processes, among others.
-Regarding claim 2, the combination further discloses acquiring the image (Fang, paragraph 27).
-Regarding claim 3, the combination further discloses using multi-beam scanning electron 15microscopy to acquire the image (Fang, paragraph 7, 27).
-Regarding claim 4, the combination further discloses the polygonal chain representation comprises closed polygonal chains (Fang, paragraph 58).
-Regarding claim 5, the combination further discloses the first feature vector list comprises at least one member selected from the group consisting of a convex corner, a concave corner, an edge, and a line end (Fang, see FIG. 9).
-Regarding claim 6, the combination further discloses converting to the polygonal chain representation 25comprises comparing image elements of the image to a threshold (Fang2, comparing, paragraph 71).
-Regarding claim 7, the combination further discloses converting to the polygonal chain representation comprises performing at least one member selected from the group consisting of a contour extraction, performing a corner detection, and a line end extension (Fang, see FIG. 9; Fang2, paragraph 66).
(Fang2, paragraph 57).
-Regarding claim 9, the combination further discloses converting the reference data to the second feature 5vector list comprises at least one member selected from the group consisting of aligning the reference data to the acquired image, and registering the reference data with the acquired image (Fang, paragraph 58).
-Regarding claim 10, the combination further discloses the reference data is selected form the group 10consisting of design data, a reference wafer and a reference chip (Fang2, paragraph 71).
-Regarding claim 11, the combination further discloses at one member selected from the group consisting of converting the image to the polygonal chain representation, converting the polygonal chain representation to the first feature vector list, and converting the reference data to the 15second feature list is based on machine learning (Fang2, machine learning, FIG. 5, paragraph 46, 57, 71).
-Regarding claim 12, the combination further discloses at one member selected from the group consisting of converting the image to the polygonal chain representation, converting the polygonal chain representation to the first feature vector list, and converting the reference data to the 20second feature list is based on an image analysis (Fang2, image analysis, FIG. 4, paragraph 44, 57, 71).
-Regarding claim 13, the combination further discloses one or more machine-readable hardware storage devices, comprising: instructions that are executable by one or more processing devices to perform operations comprising the method of claim 1 (Fang, storage device 334, FIG. 3).
(Fang, processor 332, FIG. 3); and one or more machine-readable hardware storage devices (Fang, storage device 334, FIG. 3) comprising instructions that are executable by the one or more processing devices to perform operations the method 30of claim 1.
-Regarding claim 15, Fang discloses a system, comprising: a first device configured to acquire an image of a processed wafer (inspection system 310, FIG. 3); and a second device configured to: convert the acquired image to a polygonal chain representation (identify a polygon pattern using the received pattern data 620, FIG. 6); 5compare based on reference data for the wafer (compare the identified polygon pattern with a set of representative polygons of a defect pattern collection 630, FIG. 6); and determine defects in the wafer based on the comparison (classify the defect represented by the polygon pattern into a same group of the defect represented by the set of representative polygons 650, FIG. 6).
Fang is silent to teaching that converting the polygonal chain representation to a first feature vector list; comparing the first feature vector list to a second feature vector list obtained based on reference data. However, the claimed limitation is well known in the art as evidenced by Fang2.
In the same field of endeavor, Laidig teaches converting the polygonal chain representation to a first feature vector list (vectors, paragraph 57); comparing the first feature vector list to a second feature vector list obtained based on reference data (comparing, paragraph 71).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Fang with the teaching of Fang2 in order to provide a pattern grouping method based on machine learning that may be useful for defect reviewing in semiconductor fabrication operation processes, among others.
 the first device comprises a multi-beam scanning electron microscope (Fang, paragraph 27).
-Regarding claim 17, Fang discloses a method, comprising: converting a polygonal chain representation of an image of a processed wafer (identify a polygon pattern using the received pattern data 620, FIG. 6); comparing based on reference data for the wafer (compare the identified polygon pattern with a set of representative polygons of a defect pattern collection 630, FIG. 6); and determining defects in the wafer based on the comparison  (classify the defect represented by the polygon pattern into a same group of the defect represented by the set of representative polygons 650, FIG. 6). 
Fang is silent to teaching that converting to a 15first feature vector list; comparing the first feature vector list to a second feature vector list obtained. However, the claimed limitation is well known in the art as evidenced by Fang2.
In the same field of endeavor, Fang2 teaches converting the polygonal chain representation to a first feature vector list (vectors, paragraph 57); comparing the first feature vector list to a second feature vector list obtained based on reference data (comparing, paragraph 71).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Fang with the teaching of Fang2 in order to provide a pattern grouping method based on machine learning that may be useful for defect reviewing in semiconductor fabrication operation processes, among others.
-Regarding claim 18, the combination further discloses the polygonal chain representation comprises closed polygonal chains (Fang, paragraph 58).
(Fang, see FIG. 9).
-Regarding claim 20, the combination further discloses converting to the polygonal chain representation comprises performing at least one member selected from the group consisting of a contour extraction, performing a corner detection, and a line end extension (Fang, see FIG. 9; Fang2, paragraph 66).
Response to Arguments
Applicant’s arguments, see remarks, filed 4/13/21, with respect to the rejection(s) of claim(s) 1-17 under 103 rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fang2 (U.S. PG-PUB NO. 2020/0020092).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING Y HSIEH whose telephone number is (571)270-3011.  The examiner can normally be reached on Monday-Friday, 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/PING Y HSIEH/               Primary Examiner, Art Unit 2664